— In a paternity proceeding, the petitioner appeals from an order of the Family Court, Suffolk County (Snellenberg, J.), entered July 19, 1985, which dismissed the petition. By order dated May 26, 1987, this court remitted the matter to the Family Court, Suffolk County, for further findings of fact (see, Matter of Denise H. v John C, 130 AD2d 748). The Family Court has now complied.
Ordered that the order is affirmed, without costs or disbursements.
As we noted in our previous decision in this matter, the testimonial evidence presented to the Family Court was inconclusive and involved "sharp questions of credibility” (Matter of Denise H. v John C., supra). The Family Court did not err in refusing to credit the testimony of the petitioner to the extent that it conflicted with that of the respondent, who testified that he had had no sexual contact with the petitioner since the spring of 1982, well in advance of the time that the infant in question was conceived. The Family Court’s resolution of the conflict between the parties’ testimony is entitled to great weight (see, e.g., Matter of Fannie R. H. v Charles E., 116 AD2d 576). The results of the human leukocyte antigen test, while highly probative, are not conclusive (see, e.g., Matter of Terri OO. v Michael QQ., 132 AD2d 812; Matter of Moon v *817Mark A., 109 AD2d 1017; Matter of Julie UU. v Joseph VV., 108 AD2d 1038, 1039). Thus, the Family Court correctly determined that the petitioner failed to meet her burden of proving paternity by clear and convincing evidence (see, Matter of Jane PP. v Paul QQ., 65 NY2d 994, 996; Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137, 141).
We have examined the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Niehoff, Hooper and Sullivan, JJ., concur.